DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Invention I and Species B directed to Fig. 5e (claims 1-9 and 20) in the reply filed on May 25th, 2021 is acknowledged. 
Claim 8 recites limitation, “a SiGe layer or a pure Ge layer is disposed between a bottom surface of the SiGe Fin facing the substrate and the substrate”, which is only being described in non-elected species of Fig. 6a-6b. Therefore, claims 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites the limitation "the oxide layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 7 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WANG et al. (Pub. No.: US 2017/0069628 A1), hereinafter as Wang.
Regarding claim 1, Wang discloses a semiconductor device in Figs. 6-9, comprising: a substrate (substrate 10) (see Fig. 6 and [0023]); a SiGe Fin (combination of first, second and third semiconductor layers 20, 60 and 70) formed on the substrate, wherein the SiGe Fin is a sandwich-like SixGe1-x/SiyGe1-y/SizGe1-z structure with different Ge contents in a horizontal direction (layers 20/60/70), where a value of x is 0.05~0.95 (first semiconductor layer 20 includes Si1-xGex with x=0.1-0.9, when x=0.1 the first semiconductor layer 20 includes Si0.9Ge0.1) (see [0022]), a value of y is 0.1~0.9 (second 1-xGex with x <0.1, when x=0.05 the first semiconductor layer 60 includes Si0.95Ge0.05) (see [0039]), a value of z is 0.05~0.95 (third semiconductor layer 70 includes Si1-xGex with x=0.4-0.8, when x=0.4 the third semiconductor layer 70 includes Si0.6Ge0.4) (see [0041]); a content of Si in a middle SiyGe1-y layer of the sandwich-like structure is higher than that in the SixGe1-x and SizGe1-z layers on both sides (the Si content in the second semiconductor layer 60 is higher than the Si content in the first semiconductor layer 20 and the third semiconductor layer 70 because the requirement of the Ge content as presented above); and a shallow trench isolation region (STI layer 50) disposed on the substrate and adjacent to all sides of the SiGe Fin, wherein a top surface of the SiGe Fin facing away from the substrate protrudes from the shallow trench isolation region (see Fig. 8-9 and [0042-0045]).
Regarding claim 3, Wang discloses the semiconductor device according to claim 1, wherein a bottom surface of the SiGe Fin facing the substrate is lower than a bottom surface of the shallow trench isolation region facing the substrate (see Fig. 8).
Regarding claim 4, Wang discloses the semiconductor device according to claim 1, wherein a cross section of a bottom surface of the SiGe Fin facing the substrate is a horizontal plane (see Fig. 8), an arcuate plane, or a triangular plane (arcuate plane and triangular plane belong in non-elected Species).
Regarding claim 7, Wang discloses the semiconductor device according to claim 1, wherein a concentration of Si in the middle Si1-yGey layer of the SiGe Fin is 3% to 30% higher than that in the Si1-xGex or Si1-zGez layer on both sides (second semiconductor layer 60 includes Si1-xGex with x <0.1 which has Si content fall into at 1-xGex with x = 0.1-0.9 and the Si content would have the claimed carrier concentration of Si) (see [0022] and [0039]).
Regarding claim 20, Wang discloses the semiconductor device according to claim 1, comprising an electronic device comprising an integrated circuit formed of the semiconductor device (see [0002-0003]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al. (Pub. No.: US 2017/0069628 A1), hereinafter as Wang as applied to claim  above, and further in view of PENG et al. (Pub. No.: US 2019/0165174 A1), hereafter as Peng.
Regarding claim 2, Wang discloses the semiconductor device according to claim 1, but fails to disclose wherein an oxide layer is disposed between the shallow trench isolation region and a sidewall of the SiGe Fin.
Peng discloses a semiconductor device in Figs. 19A-19C comprising wherein an oxide layer (second fin liner layer 108) is disposed between the shallow trench isolation region (isolation insulating layer 105) and a sidewall of the SiGe Fin (fin structure 102) and a stress layer (first fin liner layer 106) is disposed between the shallow trench isolation and the oxide layer (see [0043-0046]).
The oxide layer (second fin liner layer 108) and stress layer (first fin liner layer 106) of Peng being incorporated into the semiconductor device of Wang for being between the STI layer 50 and the fin structure for arriving at the claimed limitation in claim 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the oxide layer and the stress layer of Peng being incorporate into the semiconductor device of Wang because having the modified structure would provide a way to improve the uniformity and gap reduction in the process of forming shallow trench isolation and further prevent the carrier and impurity migration from the channel into the shallow trench isolation that would affect the performance of the finfet.
Regarding claim 6, Wang discloses the semiconductor device according to claim 1, but fails to disclose a stress layer is disposed between the shallow trench isolation and the oxide layer.
Peng discloses a semiconductor device in Figs. 19A-19C comprising wherein an oxide layer (second fin liner layer 108) is disposed between the shallow trench isolation region (isolation insulating layer 105) and a sidewall of the SiGe Fin (fin structure 102) and a stress layer (first fin liner layer 106) is disposed between the shallow trench isolation and the oxide layer (see [0043-0046]).
The oxide layer (second fin liner layer 108) and stress layer (first fin liner layer 106) of Peng being incorporated into the semiconductor device of Wang for being between the STI layer 50 and the fin structure for arriving at the claimed limitation in claim 6.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the oxide layer and the stress layer of Peng being incorporate into the semiconductor device of Wang because having the modified structure would provide a way to improve the uniformity and gap reduction in the process of forming shallow trench isolation and further prevent the carrier and impurity migration from the channel into the shallow trench isolation that would affect the performance of the finfet.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over WANG et al. (Pub. No.: US 2017/0069627 A1), hereinafter as Wang as applied to claim 1 above. 
Regarding claim 5, Wang discloses the semiconductor device according to claim 1, but fails to disclose a width of the middle SiyGe1-y of the SiGe Fin is 1/5 to 1/2 of a width of the entire SiGe Fin.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a width of the middle SiyGe1-y of the SiGe Fin is 1/5 to 1/2 of a width of the entire SiGe Fin because Wang discloses channel width of FinFET should be between 5-50nm and thickness of layer 20 around 500nm, the thickness of layer 60 around 13nm and would be important to have the ratio of the width and height of the Finfet at certain value for reducing short channel effect and controlling threshold voltage. Since it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involve only routine skill in the art. In re Aller, 105 USPQ 233.     

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818